               Case 1:20-cv-05844-RA Document 26 Filed 10/14/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 10-14-20

 ROTEM ROSEN,

                              Plaintiff,
                                                               No. 20-CV-5844 (RA)
                         v.
                                                                      ORDER
 ALEX SAPIR AND 260-261 MADISON
 AVENUE JUNIOR MEZZANINE LLC,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The parties shall use the dial-in information provided below to call in to the initial status

conference scheduled for October 30, 2020 at 12:00 p.m.:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public.

SO ORDERED.

Dated:      October 14, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
